         Case 2:20-cr-00017-DLC Document 32 Filed 10/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 UNITED STATES OF AMERICA,                   CR 20-17-BU-DLC

                         Plaintiff,
                                             ORDER
           vs.

 DYLAN COLE MARTIN,

                         Defendant.


      Pending before the Court is the unopposed motion of the United States to

appear telephonically for the defendant’s change of plea hearing. For good cause

shown,

      IT IS ORDERED that counsel for the United States may appear by

telephone at the change of plea hearing set for October 27, 2020. The United States

shall make arrangements with the Clerk of Court’s office.

      DATED this 23rd day of October, 2020.


                                      __________________________________
                                      Kathleen L. DeSoto,
                                      United States Magistrate Judge



                                         1
